Citation Nr: 0211647	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  93-28 589	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel



INTRODUCTION

The veteran had active duty service from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1992 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The case was previously before the Board and remanded in 
January 1996, July 1996, June 1997, and October 1997.


FINDINGS OF FACT

1.  The veteran participated in combat with the enemy during 
his period of active military service.

2.  The competent medical evidence of record does not show 
that the veteran has PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) (1996); 
38 C.F.R. §§ 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations as they pertain to the issue on appeal.  This 
issue has been addressed in the rating decision, statement of 
the case, and supplemental statements of the case.  In these 
documents, the veteran has been furnished notice of the 
applicable laws and regulations regarding service connection 
for PTSD.

With regard to the assistance requirements of the new law, 
the Board observes that the veteran has been afforded VA 
psychiatric examinations, and the Board finds these 
examinations to be adequate.  No additional pertinent 
evidence has been identified by the veteran.  Accordingly, 
the Board therefore finds that the record as it stands is 
adequate to allow for an equitable review of the issue on 
appeal.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA and implementing 
regulations, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f) 
(2001).  The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV).

Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1996).  Both versions of 38 C.F.R. 
§ 3.304(f) must be considered in the present case since the 
change in regulation became effective during the course of 
the veteran's appeal.

In the present case there is no persuasive evidence showing 
that the veteran engaged in combat with the enemy.  With 
regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The veteran's service personnel records 
show that he served as a cannoneer in Vietnam from February 
1968 to February 1969 with the B Battery, 1st Battalion, 83rd 
Artillery.  They also show that he participated in three 
counteroffensives and an unnamed campaign.  His DD-214 
reflects that he was awarded the National Defense Service 
Medal, the Vietnam Campaign Medal with 60 device, and the 
Vietnam Service Medal with four Bronze Service Stars.  
However, these records do not suggest that he participated in 
combat.  Therefore, since the record does not show that the 
veteran engaged in combat, his statements alone regarding the 
claimed stressors may not be accepted, but must be 
corroborated.  This requirement is the same under both 
versions of 38 C.F.R. § 3.304(f).

The veteran has reported several stressful incidents.  The 
Board finds that, pursuant to decisions by the Court of 
Appeals for Veterans Claims (Court), evidence in the claims 
file constitutes evidence corroborating the veteran's 
reported stressors.  

In letters, dated February 1992, August 1996, and October 
1996, the RO requested the veteran to furnish the details of 
his claimed stressors.  The veteran responded with reports in 
clinical settings, testimony, a telephonic contact, and 
statements.  At the time of a December 1991 VA psychiatric 
examination, the veteran reported that his unit had to fire 
all night on one occasion.  He also reported that he had had 
a lot of guard duty and reconnaissance missions with six or 
seven fellow soldiers.

At a July 1993 hearing, the veteran reported that, although 
personnel operating the artillery could not actually see 
their targets, he knew when a mission was successful when he 
was told that a lot of legs and limbs and stuff had been 
flying in the air.  He stated that he was subjected to mortar 
attacks and that he saw casualties on a medevaced helicopter.  
He also reported that he was present during several mortar 
attacks on Camp Evans.  He described one night when Camp 
Evans was hit and structures, such as the camp post office, 
were destroyed.  He was unable to remember the date of the 
attack.

At the time of a February 1997 VA psychiatric examination, 
the veteran reported that he went into shock in Vietnam due 
to incoming rounds and explosions.  He stated that he heard 
about American soldiers who kicked and sexually assaulted 
women.  He also stated that the typhoon season in Vietnam had 
been difficult because he was afraid of water.

In a March 1997 statement, the veteran reported that he saw a 
soldier from his unit right after he had been hit with 
shrapnel.

In a July 1998 telephonic contact, the veteran reported that, 
while in Vietnam, he engaged in a firefight, saw numerous 
civilian casualties, and heard lots of screaming and 
hollering.

To verify the veteran's claimed stressors, the RO contacted 
the U.S. Army and Joint Services Environmental Support Group 
(ESG), the National Archives and Records Administration 
(NARA), and the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).

In a January 1997 letter, an official with ESG reported that 
the unit history of the 1st Battalion, 83rd Artillery, showed 
that Battery B, the veteran's unit, was frequently deployed 
to various locations, including Camp Evans.  ESG also 
reported that Camp Evans was attacked during the veteran's 
tour of duty in Vietnam.

In a statement received in November 1998, the veteran 
reported that he had trouble remembering the dates of the 
mortar attacks.

In June 1999, NARA responded by sending copies of Operation 
Reports and Lessons Learned for the 1st Battalion, 83rd 
Artillery, from April 1968 to January 1969.

In a November 1999 letter, an official with USASCRUR reported 
that it had reviewed copies of Operation Reports and Lessons 
Learned for the 1st Battalion, 83rd Artillery, for the period 
from April 1968 to January 1969.  He indicated that USASCRUR 
could not verify that the veteran had to fire artillery all 
night on one occasion; that he had lots of guard duty; that 
he went on reconnaissance missions with six or seven fellow 
soldiers; that he saw injured and bloody soldiers on medevac 
choppers; that he heard of fellow servicemen who sexually 
assaulted women in Vietnam; that he saw a soldier from his 
unit after he had been hit with shrapnel; or that he had 
difficulty with the rainy typhoon season in Vietnam.  
USASCRUR also indicated that, in order to provide research 
concerning casualties and specific combat incidents, the 
veteran would have to provide more specific information, the 
full names of individuals involved, unit designations to the 
company level, other units involved, and the most specific 
dates possible.

At the time of his most recent VA psychiatric examination in 
August 2000, he reported that he could not remember anything 
from the military and that he was unable to provide any more 
detailed information about the war.  

The Board acknowledges that ESG reported that the veteran's 
unit was frequently deployed to various locations, including 
Camp Evans, and that Camp Evans was attacked during the 
veteran's tour of duty in Vietnam.  This fact implies the 
veteran's personal exposure to attack.  In Pentecost v. 
Principi, 16 Vet. App. 124, 128 (2002), the Court addressed a 
claim for service connection for PTSD and noted that 
"[a]lthough the unit records do not specifically state that 
the veteran was present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred would strongly suggest that he was, in fact, 
exposed to attacks."  See also Suozzi v. Brown, 10 Vet. App. 
307 (1997).

At this point the Board notes that both versions of 38 C.F.R. 
§ 3.304(f) require that the veteran currently have a valid 
diagnosis of PTSD.  The evidence in the claims file regarding 
a diagnosis of PTSD includes conflicting diagnoses.  Based on 
a review of these diagnoses, the Board concludes that the 
veteran does not have PTSD.  

Specifically, a December 1991 VA examination report provides 
a diagnosis of PTSD.  On the other hand, a February 1997 VA 
examination report provides a diagnosis of PTSD vs. 
malingering.  A different February 1997 VA examination report 
and an August 2000 VA examination report show that the 
veteran did not meet the criteria for a diagnosis of PTSD.  

The Board concludes that the December 1991 VA examination 
report, indicating that the veteran has PTSD, is entitled to 
limited probative weight.  It lacks reference to the many 
pertinent medical records dated after December 1991.  It 
fails to set forth a rationale for the diagnosis of PTSD.  

On the other hand, the two February 1997 VA examination 
reports and the August 2000 VA examination report, indicating 
that the veteran does not have PTSD, constitute highly 
probative evidence against the veteran's claim.  One of the 
February 1997 reports and the August 2000 report were based 
on a review of the veteran's claims file, including the 
December 1991 VA examination report.  These reports set forth 
detailed explanations, with references to specific facts in 
the medical record, as to why the veteran does not have PTSD.  
Moreover, the August 2000 report and the other February 1997 
report were written by two examiners working together.

The Board notes that it may place greater weight on one 
medical professional's opinion over another's, depending on 
factors such as the reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Further, it 
is the Board's responsibility to make such determinations.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

The Board recognizes the veteran's assertion that he has 
PTSD.  However, as a layperson, the veteran is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of a medical diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, the veteran's own assertions do 
not constitute competent medical evidence of PTSD.  

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.  



		
	Jason R. Davitian
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

